Title: To John Adams from Isaac Stephens, [7 February] 1786
From: Stephens, Isaac
To: Adams, John


     
      
       Sir
       algirs febry the 7th 179[6] [1786]
      
      Supposing Som one gentleman to be charged with the affairs of the united States of america in London I take the Liberty to write
      The Bearrer of this Letter Doctor warner his Brittanick Majestys Doctor in algirs and a gentleman that is able To give you any

intelligence That you may want as To the affairs in algirs and allso as to our mortifying State of Slavery and has bin the means of Saveing many of your Countrymen Lives and our only Doctor Since in algirs By order of Count D Espilly When he was in algirs and Had the Care of us for the Spaniards had Rather have a Dog in their hospitle then a prodestant & I Could wish for the honour of My Country that Doctor Warner might be justly Paid for he has Don the Christian Benevolent part to all the americans in algirs Nither would thay give us medicine without pay and Som has bin at Deaths Door and obliged to Leave the hospitle & Doctor warner has Taken them in hand and they are well and My Self has bin Two months under his Care for the Billious Dissorder But thank god im Better—
      if you Can give us any intelligence consarning our Redeemption I shuld be Exceeding glad Doctor warner is the English Doctor at algirs and will Soon Return again to algirs our pay has bin Stoped for five months on account that Mr Carmichael Could pay the money that the Spanish Consul had advanced we Have wrote Mr Carmichael Several Times on the Subject and No answer as yet which adds hunger to afflictions a Line from you will be Kindly acknowledged from your humle Servent
      
       Isaac Stephens
      
     
     
      Sir if you would be So good as to Extend your Charity a Little and Due me and your Countrymen a great favour in Sending me the history of america if old no matter and Som Late magazins By Doctor warner he will Bring them as we have No Books to amuse our Selves in this Calamitious Situation as we Expect to Stay in Slavery all our Life time as the Sum is So great an objict to our Country
      god Bless the foederal States of america
      
       per Stephens
      
     
    